Citation Nr: 0426693	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-03 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  The propriety of the initial rating of diabetes mellitus 
associated with herbicide exposure, evaluated as 40 percent 
disabling from May 8, 2001.

2.  The propriety of the initial rating of nephropathy 
associated with diabetes mellitus, evaluated as 
noncompensable and, therefore, as part of the 40 percent 
evaluation of diabetes mellitus effective from May 8, 2001.

3.  The propriety of the initial rating of muscle wasting and 
muscle loss associated with diabetes mellitus, evaluated as 
noncompensable and, therefore, as part of the 40 percent 
evaluation of diabetes mellitus effective from May 8, 2001.

4.  The propriety of the initial rating of sexual dysfunction 
associated with diabetes mellitus, evaluated as 
noncompensable and, therefore, as part of the 40 percent 
evaluation of diabetes mellitus effective from May 8, 2001.

5.  The propriety of the initial rating of retinopathy 
associated with diabetes mellitus, evaluated as 
noncompensable from May 8, 2001 and 10 percent disabling from 
August 6, 2003.

6.  The propriety of the initial rating of neuropathy, right 
foot, associated with diabetes mellitus, evaluated as 10 
percent disabling from May 8, 2001.

7.  The propriety of the initial rating of neuropathy, left 
foot, associated with diabetes mellitus, evaluated as 10 
percent disabling from May 8, 2001.

8.  The propriety of the initial rating of memory loss 
associated with diabetes mellitus, evaluated as 10 percent 
disabling from May 8, 2001.

9.  Entitlement to special monthly compensation for the loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

A DD Form 214 on file verifies that the veteran had active 
service from May 1968 to July 1969 and reflects that this 
included service in Vietnam.  The DD Form 214 indicates that 
he had more than two years of active service before that 
period.  A VA Form 07-3101 indicates that he had ACDUTRA from 
January to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions promulgated in December 
2001 and March 2002, respectively, by the Department of 
Veterans Affairs (VA) Regional Office (RO) at Lincoln, 
Nebraska.

The Board remanded part of this case in July 2003 with 
instructions to the agency of original jurisdiction to 
undertake specified evidence development.

The issue of entitlement to special monthly compensation for 
the loss of use of a creative organ is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is manifested by the need 
for insulin injections more than once each day, the need for 
a restricted diet, the need for regulation of activities 
(avoidance of strenuous occupational and recreational 
activities), the need for insulin checks with a health care 
provider at least once each week, and complications that 
would be compensable if evaluated separately.

2.  There is no longer a controversy regarding the claims of 
entitlement to compensable evaluations of nephropathy 
associated with diabetes mellitus, muscle wasting and muscle 
loss associated with diabetes mellitus, and sexual 
dysfunction associated with diabetes mellitus, respectively, 
as the Board's grant of a 100 percent schedular evaluation 
for diabetes mellitus makes it unnecessary to consider 
entitlement to compensable evaluations for those disorders.  

3.  There is no longer a controversy regarding the claims of 
entitlement to evaluations exceeding 10 percent of 
retinopathy associated with diabetes mellitus, neuropathy, 
right foot, associated with diabetes mellitus, neuropathy, 
left foot, associated with diabetes mellitus, and memory loss 
associated with diabetes mellitus, respectively, as the 
Board's grant of a 100 percent schedular evaluation for 
diabetes mellitus makes it unnecessary to consider 
entitlement to greater compensable evaluations for those 
disorders.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 100 percent for 
diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.119, Diagnostic Code 7913 (2003).

2.  There is no longer an issue of fact or law pertaining to 
the claims of entitlement to compensable ratings of 
nephropathy associated with diabetes mellitus, muscle wasting 
and muscle loss associated with diabetes mellitus, and sexual 
dysfunction associated with diabetes mellitus, respectively, 
and hence, the claims are moot and, as such, do not present 
viable issues for appellate consideration by the Board.  
38 U.S.C.A. §§ 511(a), 7104(a) (West 2002); 38 C.F.R. 
§ 20.101 (2003).

3.  There is no longer an issue of fact or law pertaining to 
the claims of entitlement to ratings exceeding 10 percent for 
retinopathy associated with diabetes mellitus, neuropathy, 
right foot, associated with diabetes mellitus, neuropathy, 
left foot, associated with diabetes mellitus, and memory loss 
associated with diabetes mellitus, respectively, and hence, 
the claims are moot and, as such, do not present viable 
issues for appellate consideration by the Board.  38 U.S.C.A. 
§§ 511(a), 7104(a) (West 2002); 38 C.F.R. § 20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, enacted on 
November 9, 2000, heightened the duty that VA had under 
earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  Regulations implementing the VCAA have been 
promulgated.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  

The VCAA eliminated the requirement enunciated by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) that a claimant present a well-grounded 
claim at the outset of the case in order to receive VA's 
assistance with the development of evidence.  The VCAA 
charged VA with a duty, defined in the statute and its 
implementing regulations, to provide that assistance to 
claimants before adversely deciding their claims.  The VCAA 
also charged VA with a duty, defined in the statute and its 
implementing regulations, to provide claimants with notice, 
before adversely deciding their claims, concerning the 
evidence that VA has determined is needed to substantiate the 
claims.

The VCAA applies to the claims decided herein because the 
claims were filed after the VCAA became law.  Pelegrini v. 
Principi, 17 Vet. App. 412, 417-19 (2004).  

When a claim is before it on appeal, the Board considers 
whether any action required by the VCAA to be accomplished 
before the claim could be denied has not been performed and 
must remand the claim for completion of any such needed 
action.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

The Board has determined that the VCAA is not determinative 
of the action taken herein.  The claim of entitlement to a 
rating of diabetes mellitus exceeding 40 percent is granted 
in full with the assignment of a schedular rating of 100 
percent.  Therefore, it is not necessary for the Board to 
determine whether the agency of original jurisdiction's 
development of that claim satisfied all of the requirements 
of the VCAA.  The claims of entitlement to ratings exceeding 
noncompensable for nephropathy associated with diabetes 
mellitus, muscle wasting and muscle loss associated with 
diabetes mellitus, and sexual dysfunction associated with 
diabetes mellitus, respectively, and to ratings exceeding 10 
percent for retinopathy associated with diabetes mellitus, 
neuropathy, right foot, associated with diabetes mellitus, 
neuropathy, left foot, associated with diabetes mellitus, and 
memory loss associated with diabetes mellitus, respectively 
are rendered moot by the assignment of a schedular rating of 
100 percent for diabetes mellitus.  They are dismissed on the 
legal ground of mootness.  The VCAA has no effect on an 
appeal the disposition of which turns on the law rather than 
on the facts or development of the facts.  Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994)(where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).  

Accordingly, there is no need to review this appeal for 
compliance with the VCAA.

ii.  Evaluation of diabetes mellitus

a.  Preliminary

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to Title 38 
of the United States Code a new section 
(§ 1116) establishing a scientific-evidence review process 
for the establishment of presumptions of service connection 
for diseases associated with exposure to certain herbicide 
agents.  Pursuant to 38 U.S.C. § 1116, VA, in 2000, requested 
that the National Academy of Science (NAS) assess whether 
there was a connection between exposure to Agent Orange or 
other herbicides and the subsequent development of Type II 
diabetes.  After the NAS issued its report concluding that 
such connection appeared to exist, VA in May 2001 published a 
final rule notice in the Federal Register amending 38 C.F.R. 
§ 3.309(e) effective from July 9, 2001 to allow presumptive 
service connection for Type II diabetes for veterans who were 
exposed to herbicides during service.  See Fed. Reg. 23,166-
69 (May 8, 2001).

A veteran who had active service in Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975 shall 
be presumed to have been exposed to an herbicide agent on the 
last day within that period in which he or she had active 
service in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2003).

Later, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decided a case in which there was a 
challenge to the July 9, 2001 effective date of the amendment 
to 38 C.F.R. § 3.309(e) to allow presumptive service 
connection for Type II diabetes.  In Liesgang v. Secretary of 
Veterans Affairs, 312 F.3d 1368 (2002), the Federal Circuit 
concluded that VA erred when it made July 9, 2001, the 
effective date of the diabetes regulation and held that the 
correct effective date is May 8, 2001.

In a December 2001 rating decision, the veteran was granted 
service connection for diabetes mellitus from July 9, 2001 on 
the basis of the presumption established by the amendment of 
section 3.309(e).  The rating decision established a rating 
of 20 percent for the disability from that effective date.  
The veteran filed a notice of disagreement in January 2002 
taking issue with the rating.  In a March 2002 rating 
decision promulgated with a statement of the case, the rating 
was increased to 40 percent.  In a March 2004 rating 
decision, an effective date of May 8, 2001 was granted for 
service connection for diabetes mellitus and the rating of 40 
percent.

The veteran seeks a rating of his diabetes mellitus exceeding 
40 percent.  

The rating appealed was assigned with a grant of service 
connection.  In such a case, the rating must address all 
evidence relevant to the nature and severity of disability 
from the effective date of service connection.  Accordingly, 
the evaluation might be comprised of separate, or "staged," 
ratings based on the facts shown to exist during separate 
periods of time.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

b.  General principles of disability rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2003).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2003).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2003).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation shall be assigned if the disability picture that 
is presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. 
§ 4.7 (2003).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).  Thus, a claim for 
a greater disability evaluation will be granted unless it is 
refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

c.  Rating of diabetes mellitus

Ratings of diabetes mellitus are governed by specific 
criteria and principles set forth in 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).  

A rating of 10 percent is assigned for diabetes mellitus that 
is managed by a restricted diet only.  A rating of 20 percent 
is assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  A rating of 60 percent is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month plus complications that would not be 
compensable if separately evaluated.  A rating of 100 percent 
is assigned for diabetes mellitus requiring more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913, Note (1) (2003).

The Board has concluded that the evidence in this case 
supports the assignment of a schedular rating of 100 percent 
for diabetes mellitus.

The evidence shows that the veteran requires insulin more 
than once each day.  A May 1989 note prepared by GLS, M.D., a 
private physician treating the veteran, reported that the 
veteran was diagnosed with diabetes mellitus in 1976 and has 
been taking insulin since 1979.  A January 2002 assessment 
prepared by GLS, M.D., indicates that the veteran must take 
insulin once in the morning and once at night.  A note 
concerning a March 2002 VA outpatient primary care assessment 
states that the veteran's blood sugar has been "completely 
uncontrolled" for many years and now is addressed (with 
"improvement" in control) with insulin taken once in the 
morning, once at night, and two other times each day.  A note 
concerning an October 2002 VA outpatient primary care 
assessment indicates that the veteran was achieving 
"outstanding control" of his blood sugar levels with the 
use of insulin after every meal.  An April 2003 VA outpatient 
treatment note states that the veteran reported to his 
diabetic care provider that he takes insulin every time he 
eats.  

The evidence shows that the veteran has experienced 
hypoglycemic reactions and that these have required weekly 
consultation with his diabetic care provider.  The January 
2002 assessment by GLS, M.D. notes that the veteran "has 
hypoglycemic reactions approximately one per week."  VA 
outpatient treatment records dated in February 2002 reflect 
that the veteran was placed on a regimen aimed at achieving 
"better glucose control" and requiring him to keep a record 
of his blood sugar levels.  A March 2002 VA outpatient 
treatment note reports that the veteran is taking insulin 
several times each day and although his blood sugar levels 
have improved, is manifesting hypoglycemia on this regimen.  
This note indicates that the veteran "will need to continue 
calling [his VA diabetic care provider] weekly for 
adjustments in insulin dose."  The October 2002 VA 
outpatient primary care assessment stating that the veteran 
has achieved "outstanding control" of his blood sugar 
levels also notes that there is "no hypoglycemia."  
However, most of the other evidence is to the contrary, 
indicating that the control of blood sugar levels and of 


hypoglycemia achieved in October 2002 after many years of 
"completely uncontrolled" blood sugar levels was itself 
temporary.  A VA outpatient note dated in July 2003 states 
that the veteran has "poorly controlled" blood sugar levels 
and must continue to call in his blood sugar readings in 
order that adjustments in his insulin dose may be prescribed.  
A VA outpatient treatment note dated in December 2003 states 
that the veteran's type II diabetes is "not controlled" and 
notes that the veteran's insulin dose has been increased.  

The evidence shows that the veteran requires a restricted 
diet for his diabetes mellitus.  The January 2002 assessment 
provided by GLS, M.D. confirms that the veteran's "diet is 
restricted" on account of diabetes.  A note concerning a VA 
outpatient nutrition consultation held in October 2002 
indicates that regular nutritional consultation has been 
needed to keep the level of the veteran's blood sugar down 
(and now, to control the amount of potassium in his system as 
well).  

The evidence shows that the veteran must restrict and 
regulate his activities, so as to avoid strenuous 
occupational and recreational pursuits, on account of his 
diabetes mellitus.  The evidence demonstrates that the need 
to regulate and restrict his activities arises from the 
complications of his disease.  Much of this evidence 
attributes the need for this regulation and restriction to 
the proliferative diabetic retinopathy with recurrent 
vitreous hemorrhage that is a complication of his diabetes 
mellitus.  A letter dated in July 2001 from LAH, M.D., a 
private physician who has seen the veteran for his diabetic 
retinopathy, states that his "activities are limited because 
of his diabetic eye disease, as he is restricted from 
stooping, bending, heavy lifting, or straining to prevent 
further vitreous hemorrhages."  A letter dated in August 
2003 from JCW, M.D., a private physician treating the veteran 
for that condition, states that in his case, "minimal 
physical activity has been found to produce recurrent 
episodes of vitreous hemorrhage" and "[t]raveling 
significant distances also places him at risk for developing 
recurrent hemorrhages because of the activity and jostling 
that would be involved in making such a trip."  A September 
2003 examination note prepared by GLS, M.D. concludes that 
the veteran is unable to work because of peripheral 
neuropathy with loss of position sense and balance, 
nephropathy, and retinopathy that have been generated by his 
diabetes mellitus.

The record demonstrates that the veteran has complications of 
diabetes mellitus that when separately evaluated under the 
rating schedule, have been assigned a compensable rating.  
His retinopathy is evaluated as noncompensable from May 8, 
2001 and as 10 percent disabling from August 6, 2003.  His 
diabetic neuropathy affecting the right foot and left foot, 
respectively, is evaluated in each instance as 10 percent 
disabling from May 8, 2001.  His memory loss associated with 
diabetes mellitus is evaluated as 10 percent disabling from 
May 8, 2001.

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  38 C.F.R. § 4.119, Note 
(1).  Thus, with the assignment of that rating, the  
complications of diabetes mellitus no longer receive a 
separate evaluation.  At the same time, for a rating of 100 
percent to be assigned for diabetes mellitus, there must be 
complications of that disease that would be compensable if 
separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 
7913.  Such compensable complications of diabetes mellitus 
are shown in this case.

On the basis of this evidence, the Board will grant a 
schedular rating of 100 percent for diabetes mellitus from 
May 8, 2001.  The evidence presents a picture of a disability 
that exceeds in severity the disability contemplated by 
criteria for a rating of 60 percent: a condition requiring 
insulin, restricted diet, and regulation of activities and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or visits to a 
diabetic care provider twice a month plus complications that 
would not be compensable if separately evaluated.  Therefore, 
the rating of 100 percent must be assigned.  38 C.F.R. § 4.7.  
The Board finds that the disease has not varied significantly 
in severity since that date.  Thus, a "staged" disability 
rating is not warranted in this case.  Fenderson.



iii.  Claims of entitlement to ratings exceeding 
noncompensable for
nephropathy associated with diabetes mellitus,
muscle wasting and muscle loss associated with diabetes 
mellitus
and sexual dysfunction associated with diabetes mellitus, 
respectively, and to 
ratings exceeding 10 percent for retinopathy associated with 
diabetes mellitus, neuropathy, right foot, associated with 
diabetes mellitus, neuropathy, left foot, associated with 
diabetes mellitus, and memory loss associated with diabetes 
mellitus, respectively 

The claims of entitlement to ratings exceeding noncompensable 
for nephropathy associated with diabetes mellitus, muscle 
wasting and muscle loss associated with diabetes mellitus, 
and sexual dysfunction associated with diabetes mellitus, 
respectively, and to ratings exceeding 10 percent for 
retinopathy associated with diabetes mellitus, neuropathy, 
right foot, associated with diabetes mellitus, neuropathy, 
left foot, associated with diabetes mellitus, and memory loss 
associated with diabetes mellitus, respectively are moot.  
Diagnostic Code 7913 allows the assignment of a separate 
compensable evaluation for complications of diabetes mellitus 
unless they are part of the criteria used to support a 100 
percent evaluation for that disease.  Likewise, Diagnostic 
Code 7913 provides that if a complication of diabetes is 
rated as noncompensable, it is considered as part of the 
diabetic process rather than a separately ratable disability.  
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  
Accordingly, a complication of diabetes mellitus may receive 
a separate evaluation unless it has been rated noncompensable 
or diabetes mellitus has been assigned a rating of 100 
percent.  Id.

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a).  All questions of law and fact 
necessary to a decision by the Secretary of Veterans Affairs 
under a law that affects the provision of benefits by the 
Secretary to veterans or their dependents or survivors are 
subject to review on appeal to the Secretary.  Decisions in 
such appeals are made by the Board of Veterans' Appeals.  
38 C.F.R. § 20.101 (2003).

The appeal of the noncompensable and the compensable 
evaluations, respectively, for complications of diabetes 
mellitus may be disposed of as a matter of law.  The issues 
are moot because of the grant of a schedular rating of 100 
percent for diabetes mellitus in this decision.  That grant 
precludes the assignment of a separate compensable evaluation 
for these disabilities.  38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  Furthermore, as a matter of law, the 
compensable ratings of retinopathy associated with diabetes 
mellitus, neuropathy, right foot, associated with diabetes 
mellitus, neuropathy, left foot, associated with diabetes 
mellitus, and memory loss associated with diabetes mellitus, 
respectively, are subsumed by the rating of 100 percent for 
diabetes mellitus granted herein.

Having found that the issues are moot, the Board concludes 
that the appeals of the denials of compensable ratings for 
complications of diabetes mellitus and of the denials of 
ratings exceeding 10 percent for complications of diabetes 
mellitus, respectively, must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a).


ORDER

A schedular evaluation of 100 percent for diabetes mellitus 
associated with herbicide exposure is granted from May 8, 
2001, subject to controlling regulations applicable to the 
payment of monetary benefits.

The appeal of the denial of a compensable evaluation for 
nephropathy associated with diabetes mellitus is dismissed.

The appeal of the denial of a compensable evaluation for 
muscle wasting and muscle loss associated with diabetes 
mellitus is dismissed.

The appeal of the denial of a compensable evaluation for 
sexual dysfunction associated with diabetes mellitus is 
dismissed.

The appeal of the denial of an evaluation exceeding 10 
percent for retinopathy associated with diabetes mellitus is 
dismissed.

The appeal of the denial of an evaluation exceeding 10 
percent for neuropathy, right foot, associated with diabetes 
mellitus is dismissed.

The appeal of the denial of an evaluation exceeding 10 
percent for neuropathy, left foot, associated with diabetes 
mellitus is dismissed.

The appeal of the denial of an evaluation exceeding 10 
percent for memory loss associated with diabetes mellitus is 
dismissed.


REMAND

The claim of entitlement to special monthly compensation for 
the loss of use of a creative organ is remanded so that 
evidence that is needed for it to be resolved may be 
developed by means of a VA examination.  

In the July 2003 Remand, the Board indicated that a VA 
urology examination was needed to resolve the claim and 
directed the RO to obtain one.  VA documentation contained in 
the claims file shows that a VA general medical examination 
was scheduled to take place on a date in February 2004 but 
was canceled by the veteran.  The documentation reflects that 
the reason given by the veteran was "will be out of town."  

Thus, the VA examination was not performed.

In the supplemental statements of the case issued in March 
and July 2004, respectively, the claim of entitlement to 
special monthly compensation for the loss of use of a 
creative organ was denied.  The RO cited as ground for the 
denial the absence of medical evidence that could have been 
obtained through the canceled VA examinations.  In the July 
2004 supplemental statement of the case, the RO advised the 
veteran that he should inform it if he were willing to make 
himself available for VA examination.  The claims file does 
not reflect that the veteran or his representative acted on 
this advice.

The Board has reviewed the history of this matter and finds 
that it would be both equitable and consistent with the 
notion of due process to give the veteran another opportunity 
to report for VA examination.

While VA has a duty to assist the veteran in the development 
of his claim, the veteran has a duty to cooperate with VA.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
particular, the consequence of the failure without good cause 
to report for an examination requested by VA in connection 
with a claim for an increase in benefits is denial of that 
claim.  38 C.F.R. § 3.655(b) (2003).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a) (2003).  

Because he did not make himself available for examination, 
the veteran's claim for special monthly compensation was 
susceptible to denial through the application of 38 C.F.R. 
§ 3.655.  That is, it was not unreasonable for the RO to deny 
the claim because of lack of evidence that might have been 
developed in VA examinations.

However, other facts must be taken into account.  The record 
does not establish that the veteran was entirely at fault or 
that VA fully met its responsibilities to him in the matter 
at hand.

The record does not establish that the veteran behaved 
irresponsibly in not making himself available for examination 
on the scheduled February 2004 dates.  The record does not 
demonstrate clearly that he failed to report for examination 
without giving prior notice to VA.  The notations of his 
cancellation of the examination stating that he "will be out 
of town" indicates that he may have canceled the examination 
in advance of its date.  Nor does the record demonstrate that 
the veteran lacked good cause for failing to make himself 
available for examination on the scheduled February 2004 
dates.  The notation "will be out of town" does not state 
the reason but does not demand the conclusion that the 
veteran did not have a good excuse or reason - - "good 
cause" - - for not adhering to the scheduled February 2004 
date.  The Board appreciates that the private medical 
evaluations of the veteran already contained in the claims 
indicate that his energy, abilities, and activities have been 
severely curtailed by the complications of his diabetes 
mellitus.

The claims file does not contain a copy of any notice that 
was provided to the veteran and his representative of the 
dates, times, and places of the VA examination that was 
scheduled for a date in February 2004.  A presumption of 
regularity, rebuttable only by clear evidence to the 
contrary, attaches to the acts of public officials.  See 
Ashley v. Derwinski, 2 Vet. App. 62 (1992).  In this case, 
the claims file contains a copy of notice that was provided 
to the veteran of a VA examination that was scheduled for a 
date in June 2003.  The absence of such a notice concerning 
the VA examination that was scheduled for a date in February 
2004 does not raise the question whether the veteran was 
afforded notice but does prevent the Board from knowing 
whether he received the notice early enough to be reasonably 
able to plan to attend the examination.

A basic principle of VA adjudication is that a claimant and 
his representative are entitled to written notice of any 
decision made by VA affecting the payment of benefits, such 
as disability compensation, or the granting of relief.  38 
C.F.R. § 3.103(b)(1) (2003).  This notice must set forth 
clearly not only the decision made but also any applicable 
effective date, the reason(s) for the decision, the right to 
a hearing on any issue involved in the claim, and the right, 
as well as the necessary procedures and time limits, to 
initiate an appeal of the decision.  Id.  These requirements 
are meant to protect a claimant's right to due process, but 
they were not fully satisfied in this case.  The June 2002 
statement of the case dealing with entitlement to special 
monthly compensation quotes 38 C.F.R. § 3.655.  However, the 
adjudications of the claim that were entered after the July 
2003 Remand do not refer to this regulation.  Neither the 
March 2004 nor the July 2004 supplemental statements of the 
case set out fully and clearly the legal and factual basis 
for the denial of the veteran's claim on account of failure 
to report for the scheduled VA examination.  

The Board therefore declines to conclude that the veteran has 
forfeited his claim of entitlement to special monthly 
compensation under 38 C.F.R. § 3.655 or other provision of 
law.  When the Board addresses an issue that has not been 
addressed by the RO, the Board must consider whether the 
appellant would be prejudiced by the Board's going forward on 
that issue without first remanding for the RO to adjudicate 
the issue in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1995).  

The Board further finds, then, that it would be equitable and 
consistent with due process for the veteran to be allowed 
another opportunity to attend a VA examination in conjunction 
with his claim.  He should be given advance notice of the 
date, time, and place of the VA examination, and a copy of 
that notice should be sent to his representative.  That 
notice should advise the veteran specifically of the 
applicability of 38 C.F.R. § 3.158 (2003), which concerns a 
claimant's abandonment of claims by inaction, and of 38 
C.F.R. § 3.655.  If the veteran again fails to report for a 
scheduled examination, action concerning his claim should be 
taken in accordance with those regulations.

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the claims file all medical records that 
are relevant to the claim and may be still outstanding.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The claims 
file now contains VA outpatient treatment records dated as 
late as approximately June 2004 and private medical records 
dated as late as approximately April 2004.

The Board notes that the claim of entitlement to special 
monthly compensation for the loss of use of a creative organ 
is subject to the VCAA.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies to all claims for VA 
benefits filed on or after the November 9, 2000 date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  The claim of 
entitlement to special monthly compensation was filed after 
the effective date of this new law.

The development of evidence that is requested in this Remand 
and was requested in the Remand of July 2003 is required by 
the VCAA.  

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for VA 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  

Under the VCAA, VA must make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  

The duty to obtain records applies when the claimant, after 
being requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  When records needed 
to decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  When such records are not in the 
custody of a federal department or agency, reasonable efforts 
to obtain them generally will consist of an initial request 
and, if the records are not received, at least one follow-up 
request, but a follow-up request is not required if a 
response to the initial request indicates that the records 
being sought do not exist or that a follow-up request would 
be futile.  However, if VA receives information showing that 
subsequent request to this or another custodian could result 
in obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1).

VA must provide the claimant with an appropriate notice if it 
is unable to obtain any records.  38 C.F.R. § 3.159(e).  The 
notice must (i) identify the records VA was unable to obtain; 
(ii) explain the efforts VA made to obtain the records; (iii) 
describe any further action VA will take regarding the claim, 
including, but not limited to, notice that VA will decide the 
claim based on the evidence of record unless the claimant 
submits the records VA was unable to obtain.  Id.

Accordingly, this case is REMANDED for the following action:

1.  Ensure that the development required 
by the VCAA and its implementing 
regulations, as detailed below, has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Write to the veteran and ask him to 
identify all VA or non-VA medical 
facilities where he has been treated for 
any loss of use of a creative organ and 
any private physicians who have treated 
him for same.  Send a copy of the letter 
to the veteran's representative and allow 
appropriate time for response.

3.  Then, make efforts to obtain all 
medical records identified by the veteran 
or his representative in response to the 
notices requested in Paragraphs 2 and 
that are not currently on file.

Document in the claims folder all action 
taken to obtain this evidence and provide 
appropriate further notice to the veteran 
and his representative, as described in 
this Paragraph 3, concerning any evidence 
that is not obtained.  Such notice should 
be sent only after the AMC has made any 
follow-up requests for medical records 
that appear to be required and has 
determined, for each set of medical 
records, whether further efforts to 
obtain them would be futile.  Such notice 
must 
(i) identify the specific records VA was 
unable to obtain; (ii) explain the 
efforts VA made to obtain the records; 
(iii) describe any further action VA will 
take regarding the claim, including, but 
not limited to, advising the veteran that 
VA will decide the claim based on the 
evidence of record unless he submits the 
records VA was unable to obtain.

4.  Then, schedule the veteran for a VA 
urology examination.  If feasible, 
attempt to arrange such an examination on 
a fee basis with a urologist whose 
practice is located close to the 
veteran's home.  

The claims file must be made available to 
the examiner, and the examiner is 
requested to confirm that pertinent 
documents therein were reviewed.  All 
tests and studies thought necessary by 
the examiner should be performed. 

A complete rationale should be provided 
for the opinion and all conclusions 
stated in the examination report.

The examination report must contain the 
diagnoses of all current disorders 
affecting a creative organ found or 
confirmed during the examination.  The 
examination report should state findings 
describing the size (diameters reported) 
and consistency of the testes and 
erectile and ejaculatory capacity, to 
include whether there is the absence of 
spermatozoa and how any such absence was 
determined (i.e., was a biopsy ever 
obtained).

5.  Reasonably in advance of the 
examination requested in Paragraph 4, 
provide due written notice of the time, 
date, and place of the examination to the 
veteran, and send a copy of that notice 
to his representative.  The notice should 
inform the veteran of his obligation to 
cooperate with VA by reporting for the 
scheduled examination.  The notice should 
state that failure to cooperate and, in 
particular, failure without good cause to 
attend the examination may result in 
adverse action on the claim pursuant to 
38 C.F.R. § 3.158 and § 3.655.  A copy of 
this notice should be associated with the 
claims file.

6.  After the examination has taken place 
or it is determined that the veteran 
failed without due cause to report for 
the examination, review the claims file, 
including all medical reports generated 
by medical providers whom the veteran has 
consulted, and readjudicate the claim.  
If the benefit sought on appeal is not 
granted in full, provide the veteran and 
his representative with a supplemental 
statement of the case.  Allow the veteran 
and his representative appropriate time 
in which to respond.

Then, and after VA has taken any other action on the claim 
that it finds to be appropriate, the case should be returned 
to the Board if appellate review is required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



